Citation Nr: 0322056	
Decision Date: 09/02/03    Archive Date: 09/08/03

DOCKET NO.  99-24 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased evaluation for tinea pedis, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from February 1979 until 
February 1982.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans Appeals (Board) from an August 1999 
rating decision of the Regional Office (RO) in Houston, Texas 
that denied a rating in excess of 10 percent for tinea pedis.  
The appellant expressed dissatisfaction with this 
determination in a notice of disagreement received in 
September 1999 and perfected an appeal to the Board.

The veteran was afforded a personal hearing before the 
undersigned, sitting at RO in March 2003; the transcript of 
which is of record.


REMAND

The Board notes that, during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2002)).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

The Board observes that there is no document in the record 
from the RO specifically addressing the VCAA notice and duty 
to assist provisions as they pertain to the claims currently 
on appeal, to particularly include the duty, imposed by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), requiring the 
department to explain what evidence will be obtained by whom.  
See Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  Action by the RO 
is required to satisfy the notification provisions of the 
VCAA.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  After 
providing the appropriate notice, the RO should attempt to 
obtain any additional evidence for which the veteran provides 
sufficient information, and, if needed, authorization.  

The veteran asserts that the symptoms associated with his 
service-connected tinea pedis are more severely disabling 
than reflected by the currently assigned disability 
evaluation and warrant a higher rating.  Upon personal 
hearing on appeal in March 2003, the appellant testified that 
he had symptoms that included continuing burning pain of the 
feet with scaling, thickened skin, cracking and peeling, 
discoloration and an inability to wear shoes for any 
sustained period.  He stated that he obtained follow-up 
treatment at the Houston VA Medial Center every three months, 
and was prescribed medication which he used three times a 
day.

A review of the record discloses that in correspondence 
received in September 1999 the veteran also indicated that he 
received treatment for the disorder at the Beaumont, Texas 
outpatient clinic.  The record reflects in this instance that 
the RO has requested clinical records from the VA over the 
course of the appeal period, most recently in April 2002.  
The Board observes, however, that the only dermatology clinic 
notes that have been received are dated in November and 
December 1996, and that only a chronology of treatment 
rendered was received in response to the most recent request; 
there are no related treatment records.  In view of the fact 
that the veteran has indicated that he has received long-term 
treatment at the VA and continues to do so, the Board finds 
that another request for VA outpatient records is clearly 
indicated.  

The veteran most recently underwent VA examination of the 
skin for compensation and pension purposes in April 2002.  
However, effective August 30, 2002, VA revised the criteria 
for evaluating skin disabilities.  See 67 Fed. Reg. 49,596 
(2002), (codified at 38 C.F.R. § 4.118.)  Where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the appellant 
applies unless Congress provides otherwise or permits the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary does so.  See Karnas v. Derwinski, 1 Vet.App. 308, 
313 (1991).  The Board observes in this instance that VA has 
not examined the veteran's service-connected tinea pedis in 
light of the new governing criteria, the RO has not 
considered the claim under the revised standards, nor have 
the veteran and his representative been apprised of the new 
rating criteria.  As adjudication of the claim must involve 
consideration of both the former and revised criteria of the 
applicable diagnostic code(s) under 38 C.F.R. § 4.118, with 
due consideration given to the effective date of the change 
in criteria (see VAOPGCPREC 03-00; 65 Fed.Reg. 33422 (2000)), 
the veteran should undergo a new VA examination to obtain 
findings responsive to both the former and revised criteria.  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure that the VCAA has fully been 
complied with.  Hence, in addition to the action requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA prior 
to adjudicating the claim on appeal.  

Accordingly, this matter is REMANDED to the RO for the 
following actions:

1.  The RO should furnish to the veteran 
and his representative a letter providing 
notification of the VCAA, and the duties 
to notify and assist imposed thereby, 
specifically as regards the claim 
currently on appeal.  The letter should 
include a summary of the evidence 
currently of record and specific notice as 
to the type of evidence necessary to 
substantiate the claim.

To ensure that the duty to notify the 
veteran of what evidence will be obtained 
by whom is met, the RO's letter should 
include a request that the veteran provide 
sufficient information to enable it to 
obtain any pertinent evidence not 
currently of record, and assurance that 
the RO will attempt to obtain the evidence 
if sufficient information and/or evidence 
is provided.  The RO's letter should also 
invite the veteran and his representative 
to submit any pertinent evidence in the 
veteran's possession, and explain the type 
of evidence that is his ultimate 
responsibility to submit.    

2.  After receiving the veteran's 
response, the RO should assist the 
veteran in obtaining any identified 
evidence by following the procedures set 
forth in 38 C.F.R. § 3.159.  The RO 
should specifically request any and all 
of the veteran's dermatology clinic 
records dating back to January 1998 from 
the Houston and Beaumont, Texas VA 
facilities and associate them with the 
claims folder.  If any records sought are 
not obtained, the RO should notify the 
veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  

3.  After all available records and/or 
responses from each contacted entity 
are associated with the claims file (or 
a reasonable time period for the 
veteran's response has expired), the 
veteran should be scheduled for a VA 
dermatology examination of the feet.  

The entire claims file must be made 
available to the physician designated 
to examine the veteran and the 
examination report should include 
discussion of the veteran's documented 
medical history and assertions.  

All appropriate tests and studies 
should be accomplished, and all 
clinical findings should be reported in 
detail.  The examiner should describe 
the manifestations of the veteran's 
tinea pedis in accordance with 
pertinent rating criteria for 
evaluation of the condition.  
Specifically, the examiner should state 
whether there is exudation or itching 
that is constant, extensive lesions or 
marked disfigurement.  The examiner 
should also indicate whether there is 
ulceration or extensive exfoliation or 
crusting, or systemic or nervous 
manifestations, or an exceptionally 
repugnant condition.  In addition, the 
examiner should state whether systemic 
therapy such as corticosteroids or 
other immunosuppressive drugs have been 
required for the condition during the 
past 12-month period, and if so, the 
duration of that therapy.  In addition, 
the examiner should state whether the 
tinea pedis affects 20 to 40 percent of 
exposed areas affected.  In the event 
of any associated scarring, the 
examiner should provide the length and 
width of the scars as well as the areas 
of the scars in terms of square inches.  
The examiner should also indicate 
whether such scars are superficial, 
unstable, or painful on examination 
and/or cause limitation of motion. 

The examiner should set forth all 
examination findings, along with the 
complete rationale for each opinion 
expressed and conclusion reached, in a 
printed (typewritten) report.

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that the requested 
development has been completed in full.  
If the examination report does not 
include fully detailed descriptions of 
pathology or adequate responses to the 
specific opinions requested, the report 
must be returned to the examiner for 
corrective action.  38 C.F.R. § 4.2 
(2002). 

5.  The appellant should be given 
adequate notice of the examination, to 
include advising him of the consequences 
of failure to report.  If he fails to 
appear for the examination, this fact 
should be noted in the claims file and a 
copy of the examination notification or 
refusal to report notice, whichever is 
applicable, should be obtained by the RO 
and associated with the claims file.  

6.  After completing the requested notification and 
development, and any additional notification and/or 
development deemed warranted, the RO should 
readjudicate the claim in light of all pertinent 
evidence and all pertinent legal authority (to 
include consideration of the former and revised 
rating criteria).  

7.  If the benefit sought on appeal is 
denied, the RO must furnish to the veteran 
and his representative an appropriate 
supplemental statement of the case (to 
include citation to and discussion of VCAA 
laws and regulations, and clear reasons 
and bases for the RO's determinations) and 
afford them the appropriate time period 
for response before the claims file is 
returned to the Board for further 
appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	M. E. LARKIN
	Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



